DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/23/2022 has been entered.

Response to Arguments 
Applicant’s arguments and amendments filed on 08/23/2022, with respect to claims 1-18 have been fully considered and persuasive. Therefore, the rejections addressed in the previous office action under 35 U.S.C. 102/103 have been withdrawn and claims 1-18 are allowed.

Allowable Subject Matter
Claims 1-18 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a liquid level sensor for determining a level of a volume of liquid in an appliance reservoir, the liquid level sensor comprising, in combination with the other recited elements, a sensor mounted within the sealed compartment to sense a height of the elongate float with respect to the sensor head; and a spring extending between the sensor head and the elongate float to bias the elongate float downward against buoyant forces on the elongate float.

With regard to Claim 8, the prior arts of the record do not teach or fairly suggest a liquid level sensor comprising, in combination with the other recited elements, a spring extending between the sensor head and the elongate float to bias the elongate float downward against buoyant forces on the elongate float; wherein the spring is planar sheets of material having a spiral slot and a central opening attached to the elongate float to extend perpendicularly to the vertical axis and an outer periphery attached to surrounding walls of the sensor head.

Claims 2-7 and 9-18 are allowed by virtue of their dependence from Claims 1 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861